Citation Nr: 1336777	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-17 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to August 1966 with additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Brief has been submitted by the Veteran's representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran has any residuals of a right foot injury related to his active service; a congenital cavus foot condition was not aggravated by active service.

2.  The preponderance of the evidence does not show that COPD had its clinical onset in service and or is otherwise related to active service, including claimed asbestos exposure.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for residuals of a right foot injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for the establishment of service connection for COPD have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent letters in August 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the 
current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right Foot Condition

The objective evidence of record does not show an acquired right foot disability.  
The Veteran has not undergone VA treatment for any such disability, he has not submitted private treatment records related to a foot disability, and he did not report any current foot complaints at the August 2011 VA examination.  Moreover, the August 2011 VA examiner found the Veteran's foot was normal except for a congenital cavus foot.  Thus, the only current right foot condition is congenital cavus foot.

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Although a congenital or developmental defect may not be considered a disease or injury incurred during service, service connection may nevertheless be available for a superimposed disability shown to have resulted from a congenital defect during service.  VAOPGCPREC 82-90 (July 18, 1990).

The Veteran has submitted lay evidence of an in-service right foot injury.  
Specifically, the Veteran was said to have fallen into a pit of bamboo stakes.  One of these stakes became lodged in the arch of his right foot.  He has stated that this injury occurred in September 1965, while on patrol with his company near Da Nang.  In a July 2008 statement A.H.G. confirmed the Veteran's account of this injury.  The Veteran and A.H.G. are both competent to provide lay evidence of an in-service injury that they both witnessed.  Additionally, the Board finds no reason to question their credibility.  Thus, the in-service injury requirement is met.

The remaining question is whether this in-service injury aggravated the Veteran's congenital cavus foot condition.  The record does not show any such aggravation.  Indeed, there is no indication of any foot condition at all for many years following service, much less any showing that the Veteran's congenital cavus foot was aggravated by this in-service injury.  The service treatment records, including the August 1966 separation examination report and later periodic examination reports during reserve service consistently show normal feet and deny any foot complaints.  The August 2011 VA examiner instead found that this condition was unrelated to the Veteran's in-service injury or his active service generally.  The record does not contain any medical evidence to contradict this finding.

As the competent medical evidence of record does not show a current diagnosis of a foot disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is competent to provide evidence of events capable of observation.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (competency must be distinguished from weight and credibility, which are factual determinations going to the ultimate probative value of the evidence).  However, the medical record outweighs the Veteran's personal belief, no matter how sincere, that he has a current right foot disability.  Thus, absent proof he has the claimed disability, service connection cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 3 Vet. App. at 225.

As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  For the reasons stated, the Board finds that service connection for residuals of a right foot injury is not warranted, and this claim is denied.

COPD

This current disability requirement can be established by showing that the Veteran had the claimed disability either at the time a claim for VA disability compensation was filed or at some time during the pendency of that claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  VA treatment records show only a diagnosis of COPD during the claim period.  Thus, the current disability requirement is met for COPD.

The Veteran's service treatment records are silent with regard to in-service complaints of or treatment for a lung condition.  Indeed, a chest x-ray taken in conjunction with the August 1966 separation examination was negative, and periodic examination and reports of medical history during the Veteran's reserves service do not note any lung symptoms or abnormality.  Instead, the Veteran has reported in-service asbestos exposure.  He did not report any involvement in mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products, and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment, which are the major occupations involving exposure to asbestos.  M21-1MR, IV.ii.2.C.9.f.  However, exposure to asbestos may be indirect as the Veteran is claiming here.  M21-1, Part IV, 7.21(b)(2).  Specifically, he reported exposure to asbestos while aboard the U.S.S. Lenawee.  In his September 2008 statement, the Veteran also reported being on several bases that likely had asbestos in their heating pipes and floors.  Thus, the Board will proceed in considering the Veteran's claim in light of his claimed bystander exposure to asbestos during active service.

In cases involving a claim of entitlement based on exposure to asbestos during active service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).

With respect to claims for service connection for a disability involving asbestos exposure, VA must make a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Pt. IV, Subpt. ii, Ch. 2, Sec. C, Para. 9(h) (M21-1MR, IV.ii.2.C.9.h).

Assuming without conceding that the Veteran was exposed to asbestos in service, there is no showing in the record that he has disability as a result of that exposure.  
He has not been diagnosed with asbestosis or an asbestos-related lung disease.  Radiographic changes indicative of asbestos exposure include interstitial pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, pleural plaques, and mesotheliomas of pleura and peritoneum.  M21-1, Part IV, 7.21(a)(1).  Instead, he has been shown to have COPD.  See August 2011 VA Examination, VA treatment records.  Prior to the relevant appeals period, a March 2002 private treatment record noted asbestos pleural thickening and explained that this diagnosis was based on the Veteran's reported significant exposure to asbestos, the passage of a sufficient period of time since that exposure to develop asbestos-related process, and x-ray evidence of pleural thickening.  That diagnosis is refuted by the medical records during the applicable appeals period.  Specifically, the August 2011 VA examiner noted that while asbestos exposure is one of at least 30 potential causes for pleural thickening, in this Veteran's case his post-service exposure to welding fumes was the more likely culprit explaining that a respiratory condition commonly referred to as Welder's Lung could also present as pleural thickening and was consistent with the Veteran's history of working as a welder (as per the history provided by the Veteran and is documented in passing during his reserve service).  In this way, the August 2011 VA examiner provided a well-reasoned explanation for his finding that the Veteran's current lung disability was not asbestos pleural thickening as described by the March 2002 private physician.  The Board finds the August 2011 VA examination to be most probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  See  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the weight of the evidence is against finding a diagnosis of an asbestos-related lung disease.

Finally, the Board has considered whether the record shows a medical link between the Veteran's current COPD to his alleged bystander exposure to asbestos.  The record does not contain a positive medical nexus opinion between the Veteran's current COPD and his claimed bystander exposure to asbestos.  The August 2011 VA examiner found that the Veteran's COPD was less likely as not caused by or the result of the Veteran's claimed exposure to asbestos.  The Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  As such, there is no competent and credible nexus evidence establishing a connection between the Veteran's current COPD and his active service, to include his claimed bystander exposure to asbestos.

As the preponderance of the evidence is against the Veteran's claim, there is no 
reasonable doubt to resolve in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  For the reasons stated, the Board finds that service connection for COPD is not warranted, and this claim is denied.


ORDER

Service connection for residuals of a right foot injury is denied.

Service connection for COPD is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


